Exhibit 10.9
SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT FOR
J. MICHAEL SCHROEDER
     This is a SECOND AMENDMENT TO EMPLOYMENT AGREEMENT, dated July 2, 2008,
between Great Wolf Resorts, Inc., a Delaware corporation (“Employer”) and J.
Michael Schroeder, a natural person resident of the State of Wisconsin as of the
date hereof (“Employee”), the terms and conditions of which are as follows:
     1. Employer and Employee entered into an Employment Agreement dated as of
December 13, 2004, as modified by a First Amendment to Employment Agreement
dated May 28, 2008 (the “Original Agreement”).
     2. Section 4.2(f)(6)(A)(2) of the Original Agreement is hereby modified by
deleting the words “one hundred twenty (120) day period” and replacing them with
“one hundred thirty (130) day period.”
     3. All other terms and conditions of the Original Agreement are hereby
ratified and confirmed.
     Employer and Employee have hereby executed this SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT as of the date above first written.

                  Employer:     Employee:      GREAT WOLF RESORTS, INC.        
 
               
By:
  /s/       /s/    
 
               
 
  Name:       J. Michael Schroeder    
 
  Title:            

 